Action to recover damages for personal injuries. Plaintiff was engaged in opening a gate at the Manhattan end of the Queensboro Bridge when a bus owned by the corporate defendant and operated by the defendant Husch came in contact with the gate, which in turn struck and injured plaintiff. A verdict was rendered in favor of plaintiff and defendants appeal. Judgment and order unanimously affirmed, with costs. (Civ. Prae. Act, § 106.) Present ■ — Close, P. J., Carswell, Johnston, Lewis and Aldrich, JJ.